Citation Nr: 1003487	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to the Veteran's service-
connected right and left foot disabilities.

2.  Entitlement to an initial compensable disability rating 
for right second toe scar associated with hammer toes of the 
right foot, toes two through five, with degenerative joint 
disease of the second toe, from February 26, 2007, to 
February 17, 2009.

3.  Entitlement to a disability rating greater than 10 
percent for right second toe scar associated with hammer toes 
of the right foot, toes two through five, with degenerative 
joint disease of the second toe, from February 18, 2009.

4.  Entitlement to a disability rating greater than 10 
percent for hammer toes of the right foot, toes two through 
five, with degenerative joint disease of the second toe.

5.  Entitlement to an initial disability rating greater than 
10 percent for left foot strain associated with hammer toes 
of the right foot, toes two through five, with degenerative 
joint disease of the second toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to October 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Roanoke, Virginia.

In November 2006, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  In November 
2009, the Veteran testified at a personal hearing in 
Washington, D.C., over which the undersigned Veterans Law 
Judge presided.  A transcript of each hearing has been 
associated with the Veteran's claims file.

The issue of service connection for bilateral pes planus, to 
include as secondary to the Veteran's service-connected right 
and left foot disabilities, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From February 26, 2007, to February 17, 2009, the 
Veteran's right second toe scar has been manifested by a 5 
centimeter by 0.4 centimeter scar with tissue loss greater 
than six square inches, but without tenderness, 
disfigurement, ulceration, adherence, instability, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.

2.  From February 18, 2009, the Veteran's right second toe 
scar has been manifested by a 3 centimeter by 0.25 centimeter 
scar with tenderness, but with no disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion.

3.  The Veteran's hammer toes of the right foot, toes two 
through five, with degenerative joint disease of the second 
toe, have not been manifested claw foot; moderately severe 
malunion or nonunion of the tarsal or metatarsal bones; or by 
moderately severe foot injury.

4.  The Veteran's left foot strain associated with hammer 
toes of the right foot, toes two through five, with 
degenerative joint disease of the second toe, is 
characterized by no more than moderate symptoms, and evidence 
of arthritis with less than compensable limitation motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for right second toe scar associated with hammer toes of the 
right foot, toes two through five, with degenerative joint 
disease of the second toe, from February 26, 2007, to 
February 17, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Code 7802 (2008).

2.  The criteria for a disability rating greater than 10 
percent for right second toe scar associated with hammer toes 
of the right foot, toes two through five, with degenerative 
joint disease of the second toe, from February 18, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Code 7802 
(2008).

3.  The criteria for a disability rating greater than 10 
percent for hammer toes of the right foot, toes two through 
five, with degenerative joint disease of the second toe, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5276 through 5284 (2009). 

4.  The criteria for an initial disability rating greater 
than 10 percent for a left foot strain associated with hammer 
toes of the right foot, toes two through five, with 
degenerative joint disease of the second toe, have not been 
met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

By letters dated in March 2006, April 2006, January 2007, and 
July 2008 the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the Veteran was 
provided with the requisite notice in the letters dated in 
March 2006 and July 2008.

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated in conjunction with his claim for an increased 
disability rating.  In sum, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandates of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
rating to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" where 
appropriate.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
disability rating may be assigned for each major joint so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  
Diagnostic Code 5003 states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
provisions for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic code provisions are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

Right second toe scar from February 26, 2007, to February 17, 
2009

By rating action dated in July 2007, the Veteran was awarded 
service connection for a right second toe scar, following 
surgery on his service-connected hammer toes of the right 
foot toes 2 to 5 with degenerative joint disease of the 
second toe.  The surgery took place in February 2007 and 
resulted in a residual scar.

During the pendency of this appeal, the rating schedule for 
rating scars was revised and amended.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.  No such request has been made. 

Scars, other than of the head, face, or neck, that are deep 
or that cause limited motion are rated under Diagnostic Code 
7801.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  For these scars: area or 
areas of 144 square inches (929 sq. cm.) or greater warrants 
a 40 percent rating; area or areas of at least 72 square 
inches (465 sq. cm.) but less than 144 square inches (929 sq. 
cm.) warrants a 30 percent rating; area or areas of at least 
12 square inches (77 sq. cm.) but less than 72 square inches 
(465 sq. cm.) warrants a 20 percent rating; area or areas of 
at least 6 square inches (39 sq. cm.) but less than 12 square 
inches (77 sq. cm.) warrants a 10 percent rating.  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, are 
separately rated and combined in accordance with § 4.25.

Scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a 10 percent 
rating under Diagnostic Code 7802.  Unstable superficial 
scars are rated 10 percent disabling under Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
10 percent disabling under Diagnostic Code 7804.  Diagnostic 
Code 7805 provides that other scars are rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2008).

The Veteran's right second toe scar has been rated under 
Diagnostic Code 7802, which provides that scars that are 
superficial, do not cause limitation of motion, and cover 
area of 144 square inches or more are given a 10 percent 
disability rating.

A VA examination report dated in June 2007 shows that the 
Veteran had a scar on the second right toe which measured 5 
centimeters by .4 centimeter.  The scar was level and without 
tenderness, disfigurement, ulceration, adherence, 
instability, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  The examiner indicated that there was 
tissue loss of greater than six square inches.

Having reviewed the evidence and the pertinent laws, the 
Board finds that the Veteran's right second toe scar does not 
meet the criteria for even a compensable disability rating 
under Diagnostic Code 7802 as the scar did not cause 
limitation motion or cover area of 144 inches or more.

Consideration has also been given to whether a higher 
disability rating is warranted under a different diagnostic 
code provision applicable to skin disabilities set forth 
under the current Schedule for Rating Disabilities.  As to 
the potential applicability of Diagnostic Code 7801, the 
Board recognizes that the June 2007 VA examination report 
indicated that there was tissue loss greater than six square 
inches.  While the evidence is ambiguous as to whether the 
Veteran's scar was deep (given that the examiner had also 
noted it was level and not elevated or depressed), the Board 
finds that resolving all reasonable doubt in the Veteran's 
favor, the examination findings, nevertheless, suggest some 
degree of tissue loss that exceeds six square inches.  As 
such, the criteria for a 10 percent disability rating under 
Diagnostic Code 7801 from February 26, 2007, to February 17, 
2009, have been met.  A disability rating greater than 10 
percent under Diagnostic Code 7801 is not warranted as there 
is no evidence to suggest that the Veteran's scar encompassed 
an area or areas of at least 12 square inches (77 sq. cm.) 
but less than 72 square inches (465 sq. cm.).

The Board notes that there is also no evidence that the scar 
was poorly nourished, unstable, or had repeated ulceration; 
and there was no evidence of pain related to the scar.  
Accordingly, the Board finds that a higher disability rating 
is not warranted under Diagnostic Codes 7803, 7804, or 7805.

The statements of the Veteran as to the frequency and 
severity of his symptoms have been considered.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is competent and credible to 
describe the manifestations of his right toe scar, his 
opinion is outweighed by the competent objective medical 
evidence of record.  Simply stated, the VA examination report  
which provides objective findings which may be applied to the 
applicable rating criteria is more probative than the general 
contentions of the Veteran.  VA is required to evaluate the 
disorder in question in light of the specific enumerated 
rating criteria as are set forth above, which call for 
competent medical evidence.

In this regard, the objective medical findings demonstrate 
that the criteria for a 10 percent disability rating under 
Diagnostic Code 7801 for the Veteran's right second toe scar 
associated with hammer toes of the right foot, toes two 
through five, with degenerative joint disease of the second 
toe, have been met from February 26, 2007, to February 17, 
2009.  Under the benefit of the doubt rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because, at the very least, a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  As such, the Board finds that an 
initial 10 percent disability rating for the right second toe 
scar associated with hammer toes of the right foot, toes two 
through five, with degenerative joint disease of the second 
toe, is warranted from February 26, 2007, to February 17, 
2009.

Right second toe scar from February 18, 2009

A VA examination report dated February 18, 2009, shows that 
the Veteran reported having a right second toe scar which 
resulted from two separate surgeries, in 1994 and in 2006.  
The Veteran indicated that he did not have any functional 
impairment from this condition.  Physical examination 
revealed a level scar of the right foot second toe measuring 
8 centimeters by .25 centimeter.  The scar had tenderness, 
but there was no disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, abnormal 
texture, and limitation of motion.  The diagnosis was right 
second toe scar, there was no change in the diagnosis.  
Subjective factors included pain.

During the November 2009 hearing, the Veteran did not address 
the nature and severity of his service-connected right toe 
scar.

Having reviewed the evidence and the pertinent laws, the 
Board finds that the Veteran's right second toe scar does not 
meet the criteria for a compensable disability rating under 
Diagnostic Code 7802 as the scar is does not cause limitation 
motion or cover area of 144 inches or more.

As to the potential applicability of Diagnostic Code 7801, 
there is no evidence that the scar was deep or that it caused 
limitation of motion.  As such, Diagnostic Code 7801 would 
not be applicable.

As the VA examiner in February 2009 described the scar as 
tender and painful, consideration has also been given to 
whether a higher disability rating is warranted under a 
Diagnostic Code 7804.  In this regard, Diagnostic Code 7804 
provides a maximum 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).  As the Veteran has already been assigned the maximum 
10 percent disability rating from the date of this 
examination, a greater disability rating under this 
Diagnostic Code 7804 is not available.

Based on the foregoing, the Board finds the pertinent 
evidence of record does not support the assignment of a 
disability rating greater than 10 percent for the Veteran's 
service-connected right second toe scar, from February 18, 
2009.  There is no evidence that the scar is poorly 
nourished, unstable, or has repeated ulceration.  As such, a 
higher disability rating is also not warranted under 
Diagnostic Codes 7803 or 7805.

The statements of the Veteran as to the frequency and 
severity of his symptoms have been considered.  However, his 
opinion is outweighed by the competent objective medical 
evidence of record.  The VA examination report provides 
objective findings which may be applied to the applicable 
rating criteria, and is more probative than his own general 
contentions.  VA is required to evaluate the disorder in 
question in light of the specific enumerated rating criteria 
as are set forth above, which call for competent medical 
evidence.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for right second toe scar from February 18, 
2009.  The benefit-of-the-doubt provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 4.3 do not apply, and the claim must 
be denied. 

Hammer toes of the right foot, toes two through five

Service connection for hammer toes of the right foot, toes 
two through five, was granted by the Board in December 2000.  
The Board's decision was implemented by the RO by rating 
action dated in June 2002, at which time a noncompensable 
disability rating was assigned effective from March 4, 1999.  
On March 8, 2006, the RO received a claim from the Veteran 
requesting an increased disability rating.  His claim was 
denied in July 2006, and in August 2006, he submitted a 
timely notice of disagreement.  By rating action of the RO 
dated in November 2006, the RO determined that the Veteran's 
disability warranted a 10 percent rating, effective as of 
March 8, 2002 (a Statement of the Case was also issued to the 
Veteran on this date).  In December 2006, he filed a 
substantive appeal.  The Board notes that as a result of 
right foot surgery in February 2007, the Veteran was awarded 
a temporary rating of 100 percent from February 26, 2007, to 
April 30, 2007.  

The Veteran's service-connected hammer toes of the right 
foot, toes two through five, with degenerative joint disease 
of the second toe, are currently rated 10 percent disabling, 
by analogy, under Diagnostic Codes 5282 and 5279.

Diagnostic Code 5279 provides the rating criteria for 
anterior matatarsalgia of the foot, either unilateral or 
bilateral.  The maximum disability rating under this 
diagnostic code provision is 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2009).

Diagnostic Code 5282 provides that a hammer toe of a single 
toe warrants a noncompensable disability rating, but when 
involving all toes, unilaterally, without claw foot, the 
maximum 10 percent disability rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2009).

A VA examination report dated in April 2006 shows that the 
Veteran reported constant pain in his toes which would travel 
to his feet.  He described the pain as crushing, aching, 
sharp, and sticking in nature.  He added that the severity of 
the pain was a 10 on a scale of 10.  The pain could be 
elicited by regular duties.  It was relieved by cortisone 
shots and pain medication.  The functional impairment was 
that he had to wear orthotics for flat feet.  The condition 
resulted in four days time lost from work per month.  
Physical examination revealed that posture and gait were 
within normal limits.  He did not require the use of an 
assistive devise for ambulation.  There was tenderness of the 
right foot.  There was pes planus present, but no valgus.  
The right foot showed no forefoot/midfoot malalignment.  He 
had hammer toes from toes two through five.  There were 
limitations with standing and walking as noted above.  X-rays 
of the right foot revealed degenerative changes of the distal 
interphalangeal and proximal interphalangeal joint of the 
second toe and mild hallux valgus.  The diagnosis was hammer 
toes of the right foot, toes two through five, with 
degenerative changes of the distal interphalangeal and 
proximal interphalangeal joint of the second toe with hallux 
valgus.

A lay statement from T. L. B., dated in August 2006, shows 
that the Veteran was said to have arranged bi-weekly doctor 
appointments for his bilateral foot disability.  He was also 
said to receive cortisone injections every two to three 
months.  The pain was said to be so severe so as to have to 
drag his feet across the floor without putting any pressure 
on them.  Although he was said to maintain a full time job, 
he was limited by the pain in his feet.

During his November 2006 RO hearing, the Veteran that his 
service-connected hammer toes of the right foot, toes two 
through five, are more severe than the currently assigned 10 
percent disability rating reflects.  He added that he had 
developed degenerative joint disease of the toes associated 
with his disability.  He noted that he was to have surgery on 
the toes in the near future.

A private medical record from R. G. L., D.P.M., dated in 
December 2006, shows that the Veteran was seen for a second 
opinion on possible surgery of the right first and second 
toes by doctors at the VA hospital.  He provided a history of 
a painful right second toe, apparently caused by a congenital 
deformity, and rigidity of the right second proximal-
interphalangeal joint.  He described that his second toe was 
locked in a rigid, hammer toe deformity ever since he could 
remember.  He added  that the right first metatarsal-
phalangeal joint pain and deformity (hallux abducto valgus) 
did not show symptoms until recently.

Private hospital treatment records from the Franconia 
Springfield Surgery Center dated in February 2007 show that 
the Veteran underwent an Austin bunionectomy of the right 
foot and arthroplasty of the second toe of the right foot.

A VA examination report dated in June 2007 shows that the 
Veteran reported constant pain which would occur all day and 
would last for several hours at a time.  The pain in the toe 
bones would feel like walking on flat foot with residual 
symptoms on the surgery he had to two digits in February 
2007.  Functional impairment was in the second digit in the 
form of limited movement, and there was stiffness in first 
digit.  Posture and gait were within normal limits, and he 
did not require the use of an assistive devise for 
ambulation.  Physical examination revealed hammer toes on the 
right first and second toes.  He did not have Morton's 
neuroma or hallux valgus.  There was no resection of the 
metatarsal head on the right.  He did not have hallux 
rigidus.  He did have limited function on standing and 
walking at the bottom of his feet.  He did not wear any type 
of corrective footware, but used some arch support at 
footware.  X-rays showed status post bunionectomy and 
resection of the distal and proximal phalanx of the right 
second toe.  Otherwise, findings of the right foot were 
negative.  The diagnosis was that there was no change.

A VA examination report dated in February 2009 shows that the 
Veteran reported a history of hammer toe deformities in the 
right second through fifth toes.  He described constant 
burning, sharp, and aching pain.  He described the severity 
of the pain as a 10 on a scale of 10.  The pain was relieved 
by pain and prescription pain medication.  Physical 
examination of the right foot revealed tenderness.  There was 
no objective evidence of painful motion, edema, disturbed 
circulation, weakness, atrophy of the musculature, heat, 
redness or instability.  There was active motion in the 
metatarsophalagneal joint of the right great toe.  There was 
no evidence of tenderness to palpation of the plantar surface 
of the right foot.  Alignment of the Achilles tendon on the 
right was normal.  There was no evidence of right foot 
deformity or malalignment.  There were no hammer toes said to 
be found on examination of the feet.   He did not have 
Morton's Metatarsalgia, but hallux valgus of the right foot 
was present.  The degree of angulation was slight with no 
resection of the metatarsal head present.  Limitation with 
standing and walking was reported.  He did not require any 
type of support with his shoes.  X-rays of the right foot 
showed status post bunion repair and minimal degenerative 
changes.  The diagnosis was degenerative joint disease of the 
second toe of the right foot with no change, and hammer toe 
deformities second through fifth toes of the right foot, 
post-operative, with no subjective factors.  The overall 
effect of his condition on daily activity was that he could 
not stand for a long period of time.

During his November 2009 hearing, the Veteran indicated that 
he no longer wore inserts in his shoes because they were 
ineffective.  He described continued pain from his hammer toe 
disability and the associated arthritis.

Having carefully considered the competent medical evidence of 
record, the Board finds that a disability rating greater than 
10 percent for the Veteran's hammer toes of the right foot, 
toes two through five, with degenerative joint disease of the 
second toe, is not available under either Diagnostic Codes 
5279 or 5282 as a 10 percent rating is the maximum available 
disability rating.  As such, the Board will consider the 
foregoing evidence in conjunction with potentially applicable 
alternative diagnostic code provisions which would provide a 
disability rating greater than 10 percent.

Rating the Veteran's disability under Diagnostic Code 5276, 
which provides the rating criteria for flat feet, would not 
be appropriate as the Veteran is not currently service 
connected for such disability.  Rating the Veteran's 
disability under Diagnostic Code 5278, which provide the 
rating criteria for claw foot (pes cavus), would not be 
appropriate as the evidence has consistently shown that the 
Veteran does not have claw foot.  Similarly, moderately 
severe malunion or nonunion of the tarsal or metatarsal bones 
are not shown in the medical evidence, thus, Diagnostic Code 
5283 is not for application.  Finally, rating the Veteran's 
disability under Diagnostic Code 5284 would not be 
appropriate as the medical evidence of record has not shown 
that the hammer toes of the right foot, toes two through 
five, with degenerative joint disease of the second toe, are 
productive of a moderately severe foot injury.

Additionally, notwithstanding that Diagnostic Codes 5279 and 
5282 are not based on limitation of motion, regulations 
concerning functional loss are also not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the Veteran's situation. See VAOPGCPREC 36-97 
(holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997); Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Therefore, because the Veteran is receiving the 
maximum schedular evaluation under either Diagnostic Code 
5279 or 5282, a disability rating higher than 10 percent 
based on functional loss due to pain pursuant to 38 C.F.R. §§ 
4.40 and 4.45 is not warranted. 

The Board has also considered whether a separate compensable 
disability rating may be assigned for the degenerative joint 
disease of the second toe.  Under Diagnostic Code 5010, the 
toes are considered one group of minor joints.  However, as 
there is no indication that the Veteran experiences 
limitation of motion of the second toe as a result of the 
degenerative joint disease, a compensable disability rating 
would not be appropriate.

The statements of the Veteran, as well as those of the lay 
evidence of record, as to the frequency and severity of his 
symptoms have been considered.  However, these opinions are 
outweighed by the competent objective medical evidence of 
record.  The VA and private examination reports provide 
objective findings which may be applied to the applicable 
rating criteria, and are more probative than are the general 
lay contentions.  VA is required to evaluate the disorder in 
question in light of the specific enumerated rating criteria 
as are set forth above, which call for competent medical 
evidence.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for hammer toes of the right foot, toes two 
through five, with degenerative joint disease of the second 
toe.  The benefit-of-the-doubt provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 4.3 do not apply, and the claim must 
be denied. 

Left foot strain

Service connection for a left foot strain was granted by the 
RO by rating action dated in July 2006, at which time a 
noncompensable disability rating was assigned effective from 
March 8, 2006, the date of his claim for service connection.  
By rating action of the RO dated in November 2006, the RO 
determined that the Veteran's disability warranted a 10 
percent rating, effective as of March 8, 2006.

The Veteran's left foot strain is currently rated as 10 
percent disabling pursuant to the criteria of Diagnostic Code 
5284 which provides the rating criteria of other foot 
injuries.  Under this diagnostic code provision, foot 
injuries that are moderate warrant a 10 percent disability 
rating.  If moderately severe, a 20 percent disability rating 
is appropriate.  If the foot injury is severe, a maximum 30 
percent disability rating is provided for.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2009).

A VA examination report dated in April 2006 shows that the 
Veteran reported a history of pain at the bottom of the left 
foot, which would occur all day, each time lasting for 
several hours at a time.  The pain would travel to the bottom 
of the foot as well as to the ankle.  It was described as 
crushing, aching and sharp in nature.  Pain severity was said 
to be a 10 on scale of 10, and triggered by physical 
activity, walking, and standing.  The Veteran indicated that 
he could not take strong medication.  He also described 
weakness, stiffness, swelling, and fatigue.  Physical 
examination revealed normal posture and gait are normal.  
Range of motion of the ankle was normal with no pain.  
Examination of the foot showed no painful motion, edema, 
disturbed circulation, weakness, atrophy of the musculature, 
or tenderness. There were no signs of deformity.  There was 
no tenderness of the plantar surface. Dorsiflexion of all 
toes produced no pain.  The examiner reported there was 
limitation of function on standing and walking at the bottom 
of the feet.  The Veteran did not wear any type of corrective 
footwear, though, sometimes he would use some arch support.

VA outpatient treatment records dated in February 2007 show 
that the Veteran reported seeing a private doctor for 
unspecified foot symptoms.  He indicated that he had wanted 
to have treatment to relieve symptoms prior to 
acromioclavicular repair that he was to have in the summer.

VA outpatient treatment records dated from April 2008 to 
November 2008 show that the Veteran described intermittent 
unspecified foot pain.  He indicated that orthotics were not 
helpful and asked for compression stockings.  

A VA examination report dated in February 2009 shows that the 
Veteran reported a four year history of left foot pain.  He 
described that the pain in the bottoms of his feet and arches 
would occur constantly.  The pain would travel to the arches 
and toes.  He stated that the pain was aching, oppressing, 
sharp, and swollen, and described it as a 10 on a scale of 
10.  The pain could be elicited by physical activity, and 
relieved by strong medications, which he could not take 
because he worked around electricity.  At the time of pain he 
could function without medication.  At rest he had no pain, 
weakness, or fatigue.  While standing or walking he had pain, 
stiffness, swelling, and fatigue.  While standing or walking 
he had no weakness. The bone condition had never been 
infected.  He reported arthroplasty in 1994 and a 
bunionectomy in 2006.

Physical examination revealed left foot tenderness.  There 
was no objective evidence of painful motion, edema, disturbed 
circulation, weakness, atrophy of the musculature, heat, 
redness, or instability.  There was active motion in the 
metatarsophalagneal joint of the left great toe.  There was 
no evidence of tenderness to palpation of the plantar surface 
of the left foot.  Alignment of the Achilles tendon on the 
left was normal.  There was no evidence of left foot 
deformity or malalignment.  Limitation with standing and 
walking was reported.  He was able to stand for 15 to 30 
minutes and walk one quarter mile with pain.  X-rays of the 
left foot showed degenerative changes at the first 
metatarsophalangeal joint with bunion deformity which the 
examiner indicated was not associated with his left foot 
strain.  The diagnosis, in pertinent part, was left foot 
strain and degenerative joint disease of the first metatarsal 
phalangeal joint with bunion deformity.

During his November 2009 hearing, the Veteran described that 
it felt like he was walking on the back of rocks when 
walking.  He would be able to walk about 30 to 40 minutes 
before starting to feel pain.  He added that it felt as if 
there was a knot on the bottom of his left foot.  He 
indicated that orthotic shoes did not work for him, and that 
he had to wear athletic shoes.  He added that the pain would 
be relieved with medication, but that he could not take 
strong medication when working.

Having carefully considered the competent medical evidence of 
record, the Board finds that the criteria for a disability 
rating greater than 10 percent for the Veteran's left foot 
strain under Diagnostic Codes 5284 have not been met.  In 
this regard, the Veteran's symptoms as set forth above 
suggest that the Veteran's left foot disability exhibits 
moderate symptoms.  The above-referenced VA examination 
reports revealed a normal gait; and no painful motion, edema, 
disturbed circulation, weakness, atrophy of the musculature, 
tenderness, signs of deformity, and no tenderness of the 
plantar surface.  The only limitations noted were subjective 
reports of pain with standing and walking.  There is no 
objective evidence that the Veteran's left foot strain 
exhibited symptoms which can be characterized as moderately 
severe or severe which would be required for a 20 percent 
disability rating.  As such, the Board finds that the 
currently assigned 10 percent disability rating for the 
Veteran's left foot disability is appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).  In determining that 
that the Veteran is entitled to no more than a minimum 10 
percent disability rating for moderate foot injury in the 
loft foot, the Board has already afforded the Veteran the 
benefit of the doubt in regard to his subjective complaints. 

The Board has considered whether a greater disability rating 
would be appropriate under alternative diagnostic code 
provisions.  As noted above, rating the Veteran's disability 
under Diagnostic Code 5276, which provide the rating criteria 
for flat feet, would not be appropriate as the Veteran is not 
currently service connected for such disability.  Rating the 
Veteran's disability under Diagnostic Code 5278, which 
provide the rating criteria for claw foot (pes cavus), would 
not be appropriate as the evidence has consistently shown 
that the Veteran does not have claw foot.  Finally, 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones are shown in the medical evidence, thus, 
Diagnostic Code 5283 is not for application.

The Court in DeLuca held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson, 9 Vet. App. at 11.  Inasmuch as Diagnostic Code 
5284 is not based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for the left foot 
strain.

The statements of the Veteran, as well as those of the lay 
evidence of record, as to the frequency and severity of his 
symptoms have been considered.  However, these opinions are 
outweighed by the competent objective medical evidence of 
record.  The VA and private examination reports provide 
objective findings which may be applied to the applicable 
rating criteria, and are more probative than are the general 
lay contentions.  VA is required to evaluate the disorder in 
question in light of the specific enumerated rating criteria 
as are set forth above, which call for competent medical 
evidence.

Accordingly, the Veteran's symptomatology does not show 
symptoms of the severity and persistence to warrant a 
disability rating greater than 10 percent for the left foot 
disability.  As noted above, this is an initial rating case, 
and consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the left foot strain 
warranted a rating disability higher than 10 percent.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the left foot strain.  The benefit-of-
the-doubt provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
4.3 do not apply, and the claim must be denied. 

Extra-schedular consideration

Finally, the Board finds that the Veteran's disabilities do 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008). First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's right and left foot 
disabilities.  Accordingly, the claim will not be referred 
for extra-schedular consideration 


ORDER

An initial 10 percent disability rating for right second toe 
scar associated with hammer toes of the right foot toes two 
through five with degenerative joint disease of the second 
toe, from February 26, 2007, to February 17, 2009, is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.

A disability rating greater than 10 percent for right second 
toe scar associated with hammer toes of the right foot toes 
two through five with degenerative joint disease of the 
second toe, from February 18, 2009, is denied.

A disability rating greater than 10 percent for hammer toes 
of the right foot, toes two through five, with degenerative 
joint disease of the second toe, is denied.

A disability rating greater than 10 percent for left foot 
strain associated with hammer toes of the right foot, toes 
two through five, with degenerative joint disease of the 
second toe, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for bilateral pes planus, to 
include as secondary to the service-connected right and left 
foot disabilities.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

During his November 2009 hearing, the Veteran asserted that 
he currently has bilateral pes planus that is either caused 
by or is aggravated by his service-connected right and left 
foot disabilities.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

A private medical record from R. G. L., D.P.M., dated in 
December 2006, shows that the Veteran was seen for a second 
opinion on possible surgery of the right first and second 
toes by doctors at the VA hospital.  Dr. L. indicated that 
typically, deformities such as hammer toes, hallux abducto 
valgus, and hallux limitus, were secondary to overpronation 
due to a flexible, pes planovalgus foot morphology. These 
deformities usually resulted over many years of gradual 
change in the feet.  He added that it would be possible for 
symptoms in the rearfoot to result from pre-existing 
deformities in the forefoot, such as the congenital hammer 
toe of the right second proximal-interphalangeal joint.  

A VA examination report dated in February 2009 shows that the 
examiner indicated that there was pes planus present.  In an 
addendum dated later in February 2009, the VA examiner was 
asked whether the pes planus that was present on examination 
was a secondary complication of any of the Veteran's foot 
injuries.  The examiner simply replied "No," with no 
further explanation.  While the examiner concluded that the 
pes planus was not a secondary complication of the Veteran's 
foot injuries, he did not provide any reasons or bases for 
his opinion.  Further, the examiner's conclusion does not 
appear to address whether the Veteran's service-connected 
foot injuries aggravated the pes planus.  Assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
pes planus found on examination.  The 
claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner in conjunction with 
conducting the examination of the Veteran.  
All testing deemed necessary should be 
undertaken.

The examiner should identify all pathology 
found to be present.  Based upon 
examination of the Veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
with supporting analysis as to whether it 
is at least as likely as not (at least a 
50 percent or more likelihood) that any 
pes planus found on examination is 
manifested as a result of the Veteran's 
period of active service; to include 
whether it was either caused by or is 
aggravated (permanently worsened) by the 
service-connected right and left foot 
disabilities.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


